
	

115 HR 1917 : Blocking Regulatory Interference from Closing Kilns Act of 2017
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 1917
		IN THE SENATE OF THE UNITED STATES
		March 8, 2018 Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To allow for judicial review of any final rule addressing national emission standards for hazardous
			 air pollutants for brick and structural clay products or for clay ceramics
			 manufacturing before requiring compliance with such rule. 
	
	
 1.Short titleThis Act may be cited as the Blocking Regulatory Interference from Closing Kilns Act of 2017. 2.Extending compliance dates (pending judicial review) of rules addressing national emission standards for hazardous air pollutants for brick and structural clay products manufacturing or clay ceramics manufacturing (a)Extension of compliance dates (1)ExtensionEach compliance date of any final rule described in subsection (b) is deemed to be extended by the time period equal to the time period described in subsection (c).
 (2)DefinitionIn this subsection, the term compliance date means, with respect to any requirement of a final rule described in subsection (b), the date by which any State, local, or tribal government or other person is first required to comply.
 (b)Final rules describedA final rule described in this subsection is any final rule to address national emission standards for hazardous air pollutants (NESHAP) for brick and structural clay products manufacturing or clay ceramics manufacturing under section 112 of the Clean Air Act (42 U.S.C. 7412), including—
 (1)the final rule entitled NESHAP for Brick and Structural Clay Products Manufacturing; and NESHAP for Clay Ceramics Manufacturing published at 80 Fed. Reg. 65469 (October 26, 2015);
 (2)the final rule entitled NESHAP for Brick and Structural Clay Products Manufacturing; and NESHAP for Clay Ceramics Manufacturing: Correction published at 80 Fed. Reg. 75817 (December 4, 2015); and
 (3)any final rule that succeeds or amends the rule described in paragraph (1) or (2). (c)Period describedThe time period described in this subsection is the period of days that—
 (1)begins on the date that is 60 days after the day on which notice of promulgation of a final rule described in subsection (b) appears in the Federal Register; and
 (2)ends on the date on which judgment becomes final, and no longer subject to further appeal or review, in all actions (including actions that are filed pursuant to section 307 of the Clean Air Act (42 U.S.C. 7607))—
 (A)that are filed during the 60 days described in paragraph (1); and (B)that seek review of any aspect of such rule.
					3.Step 2 compliance date for standards of performance for new residential wood heaters, new
			 residential hydronic heaters, and forced-air furnaces
 (a)In generalThe Step 2 compliance date (as such term is used in the final rule entitled Standards of Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces published at 80 Fed. Reg. 13672 (March 16, 2015)) is deemed to be May 15, 2023.
 (b)Conforming changesNot later than 60 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall make such technical and conforming changes to rules and guidance documents as may be necessary to implement subsection (a).
			
	Passed the House of Representatives March 7, 2018.Karen L. Haas,Clerk
